TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00099-CV



      Bensal Limited Partnership; Daneshjou Resources, Inc.; Benny Daneshjou; and
                              Sally Daneshjou, Appellants

                                                 v.

       Equity Secured Capital, L.P., and Equity Secured Investments, Inc., Appellees


              FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-19-006632, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Appellant Benny Daneshjou has filed a suggestion of bankruptcy. See Tex. R.

App. P. 8.1. We therefore abate this appeal until a party files a motion to reinstate or a motion to

sever. See Tex. R. App. P. 8.2, 8.3. Appellant is ordered to inform this Court of the resolution

of the bankruptcy proceeding or some other event that would allow this appeal to be reinstated.

Should he fail to provide such notice, the appeal will be subject to dismissal for want of

prosecution on this Court’s or another party’s motion. See Tex. R. App. P. 42.3(b), (c).



Before Justices Goodwin, Baker, Smith

Bankruptcy

Filed: October 25, 2022